FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      January 27, 2015

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-1318
                                               (D.C. No. 1:13-CR-00437-MSK-1)
SAMUEL VALLE-RODRIGUEZ,                                    (D. Colo.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before LUCERO, EBEL, and HARTZ, Circuit Judges.


      Samuel Valle-Rodriguez has appealed from his 28-month sentence for illegally

reentering the country after being deported following an aggravated felony

conviction, in violation of 8 U.S.C. § 1326(a) and (b)(2). His response to the

government’s motion to enforce an appeal waiver shows that he wishes to raise only

one issue on appeal—whether his counsel was ineffective in failing to object to a

12-level enhancement based on his prior conviction.


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       In nearly all cases, however, ineffective-assistance claims should be raised in

collateral proceedings under 28 U.S.C. § 2255. See United States v. Galloway,

56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). “Such claims brought on direct

appeal are presumptively dismissible, and virtually all will be dismissed.” Id.

“[T]his court has considered ineffective assistance of counsel claims on direct appeal

in limited circumstances, but only where the issue was raised before and ruled upon

by the district court and a sufficient factual record exists.” United States v. Flood,

635 F.3d 1255, 1260 (10th Cir. 2011). Mr. Valle-Rodriguez has not shown that

either of these conditions is satisfied.

       Because the filings before the court make it apparent that this appeal involves

only a claim of ineffective assistance of counsel that should be pursued under § 2255,

we dismiss the appeal without prejudice. The motion to enforce the plea agreement

is denied as moot.


                                                 Entered for the Court
                                                 Per Curiam




                                           -2-